Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/716,062 filed 12/16/19 as a continuation of application serial number 15/710,161 which has issued as U.S. Patent 10,570,938.  Claims 1-18 are pending. The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s election without traverse of Figure 11 in the reply filed on 10/27/21 is acknowledged.  Applicant indicates that claims 1, 2, 4 and 10-18 read thereon.  The examiner respectfully disagrees that claim 10 reads on the embodiment of Figure 11. The attachment piece (44) having curved ribs (208) is disclosed in relation to Figures 92-94 and is a different structural attachment piece (44) than that of Fig 11 which is disclosed as having a threaded shaft (45) and stop/flange (49).
Accordingly, claims 3 and 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. 

The information disclosure statement (IDS) submitted on 1/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Copies of the foreign patents and NPL may be found in the electronic files of parent applications 15/710,161 and 14/007,766.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1, 2, 4 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 9,781,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the patent claims. With respect to claim 12, the “piece of furniture limitation” recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 12-15 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 3,754,806 to Nakagawa.
Nakagawa provides a composed element in the form of a cabinet which is considered to meet the limitation of a piece of furniture [cl.12]. The cabinet having a rear wall part (4), exterior panels (2, 3) and intermediate partitions (5) and/or shelves (6).  The rear wall part (4) is attached to narrow edges of the intermediate partitions (5) or shelve (6) with attachment pieces formed as rivets or other fasteners [co. 2, lines 56-65].  Rivets by definition have a head forming a stop part/flange.
https://www.merriam-webster.com/dictionary/rivet
rivet noun
riv·​et | \ ˈri-vət  \
Definition of rivet
a headed pin or bolt of metal used for uniting two or more pieces by passing the shank through a hole in each piece and then beating or pressing down the plain end so as to make a second head.

With respect to claim 17, the intermediate pieces inherently are provided with recesses to receive the shank of the rivets.

Claims 1, 2, 4, 12-15 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 4,744,612 to Winter et al.
Winter provides a composed element in the form of a shelving display 14 which is considered to meet the limitation of a piece of furniture [cl.12]. The display having a rear wall part (16), exterior panels (16) and an intermediate shelves (18). The rear wall part (16) is attached to narrow edge of the shelves (18) with attachment pieces 10 [fig. .

Claims 1, 2, 12-14 and 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 4,869,564 to Lechman.
Lechman provides a composed element in the form of a desk 20 which is considered to meet the limitation of a piece of furniture [cl.12]. The desk having a rear wall part (30), exterior panels (26, 28) and an intermediate partition (22). The rear wall part (30) is attached to narrow edge of the intermediate partition (22) with attachment pieces 44 provided with threads 48A for screwing into holes in the partition. See Fig. 3.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 3,754,806 to Nakagawa.
Nakagawa provides each of the elements of the claims as noted above except that the attachment pieces have a thread [cl.16] so as to be screwed directly into the interment piece(s) or into a bush provided in the intermediate pieces [cl. 18].
The use of a threaded fastener either screw directly into the intermediates pieces or alternatively screwed into a bush would have been obvious to one having ordinary .

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is advised to carefully review all of the cited prior art as many of the claims are so broad as currently drafted so as to read on many of the cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636